Citation Nr: 1212607	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-41 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's residence, jurisdiction of his appeal was transferred to the RO in North Little Rock, Arkansas.

In July 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  In February 2011 the RO sent notice to the Veteran that the VA was unable to record and transcribe the July 2010 hearing, and offered the Veteran the opportunity to appear and testify at an additional hearing.  In fact, the record does contain a transcript of the July 2010 hearing; however, the transcriber of that hearing found numerous parts of the testimony to be "inaudible."  In March 2011, the Veteran and his wife appeared and testified before a second Veterans Law Judge.  

By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings cover one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  In accordance with Arneson, the Veteran was given the opportunity to have a third hearing, and in September 2011, he presented testimony before a third Veterans Law Judge.  Thus, this claim is addressed and signed by the three Veterans Law Judges before whom the Veteran has provided testimony.

In April 2010, the Veteran's representative requested that a claim for entitlement to service connection for depression, as a separate and distinct disorder from PTSD, be addressed by the VA.  The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD

In a September 2011, a counselor at the Little Rock Vet Center provided a written statement that the Veteran's PTSD symptoms "had exacerbated since" his diagnosis in 2010.  The counselor indicated that the Veteran was receiving weekly treatment at the Vet Center, and stated he had been receiving group and individual therapy since October 2009.  

The claims file does not contain records of the Veteran's treatment at the Little Rock Vet Center.  Treatment records from the Central Arkansas Healthcare System (HCS) are current through September 2010.  The Veteran testified at his September 2011 hearing that he was continuing to have weekly treatment for his PTSD symptoms and that he had recently had a change in his medication.  On remand, the VA should obtain all outstanding VA treatment records, and any non-VA treatment records the Veteran indicates, and associate those records with the claims file.
Additionally, during the September 2011 Board hearing, the Veteran and his wife testified that his PTSD symptoms had increased in severity since his last VA examination in January 2009.  As the Veteran, his wife, and his Vet Center counselor have all indicated that the Veteran's PTSD symptoms have increased since his last VA examination, he should be afforded a current VA examination.  A veteran is entitled to new VA examinations where there is evidence (including his statements) that the conditions have worsened since the last examinations.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

TDIU

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the Court are applicable to this remand.  As the claim for TDIU is being remanded, the Veteran should be provided notification regarding the evidence necessary to establish TDIU. 

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issued Training Letter (TL) 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court found that a claim for TDIU was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a). 

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192." 

During his March 2011 Board hearing, the Veteran stated that while he had been able to work with machines, he was unable to advance in his employment because his PTSD symptoms made him uncomfortable around people.  A review of his mental health treatment records show that he was last employed in November 2007.  Presently, his service-connected disabilities are: PTSD (30 percent), and diabetes mellitus, type II (20 percent).  The Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and the RO/AMC (Appeals Management Center) has not had the opportunity to provide VA Form 21-4192 to the Veteran's prior employer(s).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC is to provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  The Veteran should be asked to complete a VA Form 21-8940 ( Veteran's Application for Increased Compensation based on Unemployability).  He should provide specific information about any attempts he has made to obtain employment in the past several years.  After obtaining this information, provide a VA Form 21-4192 to any prior employer(s) referenced by the Veteran.  

3.  The RO/AMC should contact the Veteran and obtain the names and addresses and approximate dates of recent treatment of all medical care providers, VA and non-VA, that have treated him for PTSD.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Of particular interest are all outstanding Vet Center treatment records and VA treatment records from September 2010 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  The Veteran should be scheduled for a VA rating examination to be conducted by a physician knowledgeable in psychiatry.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review.  The examiner should identify and describe the nature, frequency, and severity of all current psychiatric manifestations associated with the service-connected PTSD. The examiner should also opine as to the impact of this disorder on the Veteran's occupational and social functioning.  A Global Assessment of Functioning (GAF) score should be provided and the examiner should explain what this score represents.

5.  He should be accorded an examination by a physician with the appropriate expertise to determine the current nature and extent of impairment due to his diabetes mellitus.  The examiner should address the impact on employment of the diabetes.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for any scheduled VA examination without good cause shown may result in an adverse determination.  38 C.F.R. § 3.655 (2011).

7.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 






(CONTINUED ON NEXT PAGE)
that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________       _____________________________
              ROBERT E. O' BRIEN                     MICHAEL J. SKALTSOUNIS
           Acting Veterans Law Judge,                   Acting Veterans Law Judge,
           Board of Veterans' Appeals                    Board of Veterans' Appeals



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



